Filed 4/10/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 65







Kirby Clarence Rudolph, 		Plaintiff and Appellant



v.



North Dakota Department of 

Transportation, 		Defendant and Appellee







No. 20110334







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Bruce B. Haskell, Judge.



AFFIRMED.



Per Curiam.



Danny Lee Herbel (argued), The Regency Business Center, 3333 E. Broadway Avenue, Suite 1205, Bismarck, ND 58501, for plaintiff and appellant.



Michael Trent Pitcher (argued), Assistant Attorney General, Office of Attorney General, 500 North 9th Street, Bismarck, ND 58501-4509, for defendant and appellee.

Rudolph v. N.D. Dep’t of Transp.

No. 20110334



Per Curiam.

[¶1]	Kirby Clarence Rudolph appeals a district court judgment affirming a North Dakota Department of Transportation hearing officer’s decision revoking his driving privileges for three years.  Rudolph argues law enforcement did not have a reasonable and articulable suspicion to stop his vehicle.  We conclude the agency’s order is supported by a preponderance of the evidence and summarily affirm under N.D.R.App.P. 35.1(a)(5).

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner

Dale V. Sandstrom